IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Thomas Bolick and Thomas Bolick, III :
                                      :
                 v.                   :             No. 1425 C.D. 2015
                                      :             Submitted: February 26, 2016
Council Rock School District, Council :
Rock School Board, Mark J. Klein,     :
Joseph DeMaio and Derek Wright        :
                                      :
Appeal of: Thomas Bolick              :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE JAMES GARDNER COLINS, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE COHN JUBELIRER                             FILED: July 8, 2016



       Thomas Bolick (Father), representing himself, appeals from two Orders of
the Court of Common Pleas of Bucks County (trial court) dated April 13, 2015. In
the first Order, the trial court dismissed with prejudice Father’s claims against
Council Rock School District (School District)1 under Section 504 of the federal


       1
         While the caption to this case lists School District, Council Rock School Board, Mark J.
Klein, Joseph DeMaio and Derek Wright as Appellees, the claims at issue in this appeal were
filed against School District only. Claims against the other Appellees were dismissed by the trial
court on March 24, 2015. (R.R. at 219a-21a.)
Rehabilitation Act of 1973 (Rehabilitation Act)2 and the federal Individuals with
Disabilities Education Act (IDEA)3 as a result of Father’s request to discontinue
his claims. In the second Order, the trial court dismissed claims filed by Thomas
Bolick, III (Son) against School District under the federal Rehabilitation Act,
IDEA, and common law negligence for failure to prosecute on the grounds that
Son failed to appear at the trial. On appeal, Father argues that (1) the judge that
entered the Orders lacked jurisdiction to rule on the case because the case was
previously assigned to a different judge; (2) the trial court erred, abused its
discretion, and violated Father’s due process rights by overruling previous orders
entered by coordinate judges; (3) the trial court erred in dismissing Father’s claims
based on Father’s alleged voluntary withdrawal because Father never motioned to
withdraw his claims; and (4) the trial court erred by denying Father’s request for a
default judgment and other sanctions. For the reasons set forth below, we affirm.


I.    BACKGROUND
      This case has a long and complicated history.                    In 2006, Father was
concerned that Son’s academic performance was declining and requested a hearing
with School District pursuant to Section 504 of the Rehabilitation Act to discuss


      2
          29 U.S.C. § 794. Section 504 provides, in relevant part:

      No otherwise qualified individual with a disability in the United States . . . shall,
      solely by reason of her or his disability, be excluded from the participation in, be
      denied the benefits of, or be subjected to discrimination under any program or
      activity receiving Federal financial assistance or under any program or activity
      conducted by any Executive agency or by the United States Postal Service.

Id.
      3
          20 U.S.C. §§ 1400 – 1490.

                                                2
Son’s academic performance and request compensatory education services for Son.
(Compl. ¶¶ 11-13.) School District conducted an initial evaluation of Son and
concluded that Son did not suffer from learning disabilities requiring compensatory
education services. (Compl. ¶¶ 30-34.) Father then submitted an independent
evaluation to School District that found Son suffered from a learning disability and
was eligible for services. (Compl. ¶ 36.) The School District revisited the issue in
light of the independent evaluation submitted by Father and determined that there
was no need for compensatory education services and declined Father’s request for
services. (Compl. ¶ 39.)
       Father filed a Complaint with the Department of Education’s Office of
Dispute Resolution (Department) in 2009 “seeking an impartial due process
hearing on whether [School] District properly evaluated [Son] and, if not, whether
[School] District provided [Son] a free appropriate public education (FAPE).”
Bolick v. Council Rock Sch. Dist., (Pa. Cmwlth. No. 2189 C.D. 2009, filed July
23, 2010) slip op. at 4-5.4 While the Department’s Special Education Hearing
Officer (Hearing Officer) found that School District’s initial evaluation was
deficient and ordered School District to reimburse Father for the costs of the
independent evaluation, the Hearing Officer ultimately concluded that Son did not
have a learning disability and was not deprived of a FAPE. Id., slip op. at 5.
Father appealed the portion of the Hearing Officer’s order concluding that Son did
not have a learning disability to this Court, which affirmed the Hearing Officer’s
order. Id., slip op. at 10.



       4
        This Court’s July 23, 2010 decision in Bolick can be found on pages 313a-23a of the
Reproduced Record.

                                            3
       At the same time Father was proceeding on appeal in this Court, School
District appealed the portion of the Hearing Officer’s order requiring School
District to reimburse Father for the independent evaluation to the United States
District Court of the Eastern District of Pennsylvania (District Court). The District
Court concluded that School District’s initial evaluation was adequate under the
IDEA, and held that Father was not entitled to reimbursement for the independent
evaluation. Council Rock Sch. Dist. v. Bolick, 462 F. App'x 212, 214 (3d Cir.
2012).5 Father appealed to the United States Court of Appeals for the Third
Circuit, which affirmed. Id. at 215.
       Concurrent with the above litigation, Father and Son initiated the instant
matter with a praecipe for writ of summons in the trial court on June 5, 2009.
(R.R. at 2a.) Father and Son filed an Amended Complaint (Complaint) on January
6, 2010, naming School District, the Council Rock School Board, Mark Klein,
Joseph DeMaio, and Derek Wright as defendants. (R.R. at 3a, 13a.) In the
Complaint, Father and Son asserted claims under various federal laws including
the IDEA; the Americans with Disabilities Act (ADA);6 Section 504 of the
Rehabilitation Act; the Family Educational Rights and Privacy Act;7 Sections 1983
and 1985 of the Civil Rights Act of 1871;8 and the First and Fourteenth
Amendments to the United States Constitution.9 (Compl. Counts II, III, IV, V, VI,
X, XII.) The Complaint also alleged claims under the Pennsylvania Unfair Trade


       5
          The Third Circuit’s opinion in Council Rock School District is found on pages 324a-31a
of the Reproduced Record.
        6
          42 U.S.C. §§ 12101 – 12213.
        7
          20 U.S.C. § 1232g.
        8
          42 U.S.C. §§ 1983, 1985.
        9
          U.S. Const. amends. I, XIV.

                                               4
Practices and Consumer Protection Law10 and several common law claims,
including negligence, intentional and negligent infliction of emotional distress,
fraud, and civil conspiracy. (Compl. Counts I, VII, VIII, IV, XI.) The allegations
focus on the services provided to Son while he attended school in School District
between 2004 and 2008, an injury Son suffered on or about February 23, 2004,
while playing basketball in a gymnasium owned by School District, and the
allegedly unethical and discriminatory conduct of the high school basketball coach.
(Compl. ¶¶ 9-103, 106-109, 144-59.)                Father and Son sought compensatory
damages of $250,000.00, punitive damages, and costs.                   (Compl. Wherefore
Clause.)
      On March 24 2015, the trial court granted summary judgment to School
District on all claims save: (1) Son’s negligence claim against School District; and
(2) Father and Son’s claims under Section 504 of the Rehabilitation Act and the
IDEA against School District. (R.R. at 221a.) The matter proceeded to trial on
these two remaining issues. (Trial court’s Op. (Op.) at 4.) The Honorable James
M. McMaster was assigned to preside over trial. (Id. at 9-10.)


II.   PROCEEDING BEFORE THE TRIAL COURT
      Trial was scheduled for April 13, 2015. Prior to the commencement of the
trial, the trial court addressed several preliminary issues. First, the trial court
observed that Son was not present. (S.R.R. at 644b.) The trial court noted for the
record that Son was given notice of the hearing as the judge sent Son an email the
previous Friday reminding him of the trial, to which Son responded “thank you for
the notice.” (Id. at 678b.) The trial court also noted that he and his secretary made

      10
           Act of December 17, 1968, P.L. 1224, as amended, 73 P.S. §§ 201-1 – 201-9.3.

                                               5
a number of attempts to directly reach Son the day of the trial to discover why he
was not present. (Id. at 691b.) Father believed that Son’s presence was not
required and that he could speak on behalf of himself and Son because the claims
were intertwined. (Id. at 646b.) The trial court, recognizing that Son was over the
age of 18 when the suit was originally filed in 2009, disagreed and granted an oral
motion by the School District to dismiss all claims asserted by Son for failure to
prosecute. (Id. at 665b, 682b, 692b; Order, April 13, 2015.)
       The trial court next addressed pre-trial motions filed by Father. Father first
moved for a continuance so that he could obtain counsel. (R.R. at 238a-39a.) The
trial court denied the motion for a continuance on the grounds that Father had
adequate time to retain counsel prior to trial. (Op. at 5, n. 2; S.R.R. at 663b.)
Father next presented argument on an April 6, 2015 motion entitled “Motion for
Judgment and Hearing on Damages” (Sanctions Motion). (R.R. at 242a-44a.)11
Therein, Father moved that the trial court sanction School District for violation of
the trial court’s pretrial November 20, 2014 Discovery Order12 and for other
unethical litigation tactics.      (Id.)   The Sanctions Motion requested a default
judgment based on School District’s behavior and a hearing on damages. (Id.)

       11
          It appears from the record that School District may not have received notice of the
Sanctions Motion prior to trial. (S.R.R. 656b-58b, 685b.)
       12
          The Discovery Order provides as follows:

       AND NOW on this 20th day of Nov[ember] 2014, upon careful consideration of
       the Motion of Plaintiffs’ [Father and Son], IT IS HEREBY ORDERED that:
       [School District] file a Motion for Hearing within ten (10) days of service hereof
       or provide a complete response to Plaintiffs’ Request for Production within
       twenty (20) days of this Order or be subject to such sanctions as the Court might
       impose.

(R.R. 218a.)

                                               6
After hearing from both parties and assessing what documents were provided to
Father in the previous administrative proceeding, the trial court denied the
Sanctions Motion on the grounds that the documents requested by Father were
either provided to Father in the administrative proceeding or did not exist. (Op. at
12; S.R.R. 684b.)
      After disposing of Father’s motions, the trial court addressed a motion filed
by School District pursuant to Pennsylvania Rule of Civil Procedure No. 233.1
(Rule 233.1 Motion).13 (S.R.R. at 694b.) School District argued that the case
should be dismissed because Father may not recover damages for violations of the
IDEA or Section 504 of the Rehabilitation Act independent of Son, and in the
alternative, that all the issues were addressed in the previous administrative



      13
           Pa. R.C.P. No. 233.1. Rule 233.1 provides:

      (a) Upon the commencement of any action filed by a pro se plaintiff in the court
      of common pleas, a defendant may file a motion to dismiss the action on the basis
      that
              (1) the pro se plaintiff is alleging the same or related claims which the pro
              se plaintiff raised in a prior action against the same or related defendants,
              and
              (2) these claims have already been resolved pursuant to a written
              settlement agreement or a court proceeding.
      (b) The court may stay the action while the motion is pending.
      (c) Upon granting the motion and dismissing the action, the court may bar the pro
      se plaintiff from pursuing additional pro se litigation against the same or related
      defendants raising the same or related claims without leave of court.
      (d) The court may sua sponte dismiss an action that is filed in violation of a court
      order entered under subdivision (c).
      (e) The provisions of this rule do not apply to actions under the rules of civil
      procedure governing family law actions.

Id.

                                                7
proceeding, and subsequent appeals to this Court and the federal courts. (Id. at
694b-95b.)
      In response to School District’s Rule 233.1 Motion, Father argued that his
claims were not frivolous because he was awarded costs by the Department’s
Hearing Officer for the independent evaluation of Son and that School District
never paid. The hearing transcript details the relevant remaining portions of the
proceeding as follows.

      THE COURT: [Father], why don’t you explain to me what is
      different about these remaining claims from what you pursued with
      the administrative proceedings that then went to the Commonwealth
      Court and the Federal District Court?

      [FATHER]: First of all, Your Honor, the administrative proceedings
      awarded me costs. Those costs were upheld by the Commonwealth
      Court as state court judgment. It was never appealed.

      And the Third Circuit, if you look on page 5 --

      THE COURT: Sir, sir, if you have a judgment against them that was
      upheld by the Commonwealth Court, you can execute on it. You
      don’t need to file.

      [FATHER]:     That’s what I’m here for, they refuse to pay, Your
      Honor.

      THE COURT: What I’m saying is, you execute on that judgment,
      you don’t try to get another judgment.

      ...

      [COUNSEL FOR SCHOOL DISTRICT]: Your Honor, if I may.

      THE COURT: Sure.

      [COUNSEL FOR SCHOOL DISTRICT]: That issue of the cost of
      the independent educational evaluation was awarded to parents in the

                                         8
      first due process hearing. That was appealed by [School] District to
      [the] District Court. [The District Court] wrote an opinion on that.
      [The District Court] reversed the hearing officer and did not find in
      [Father and Son’s] favor. [Father and Son] appealed that decision to
      the Third Circuit and they affirmed [the District Court’s] opinion. . . .

[The trial court reviewed the opinions of this Court, the District Court, and the
Third Circuit from the bench and was interrupted by Father.]

      ...

      THE COURT: Sir, to me [the issue of costs for the independent
      evaluation] has been decided.

      [FATHER]: Because --

      THE COURT: Sir, if you interrupt me again, I’m going to have a
      sheriff come in here, I’m going to hold you in contempt and I’m going
      to imprison you. Okay, sir?

      [FATHER]: Then I’m just going to withdraw the case, Your Honor.

      THE COURT: Okay. You want to withdraw the case, sir?

      [FATHER]: Yes, sir.

      THE COURT: Okay. This case is marked withdrawn by the
      plaintiff.

(Id. at 696b-705b.) As detailed in the transcript, the trial court did not rule on
School District’s Rule 233.1 Motion, and instead entered an order dismissing the
Complaint with prejudice based on Father’s discontinuance.
      Father filed his Notice of Appeal on May 11, 2015. (Id. at 606b.) On the
same day, Father filed a Motion to Vacate the April 13 Orders, alleging, inter alia,
that the trial court judge lacked jurisdiction to hear his case. (Id. at 609b-14b.)
The trial court denied the Motion to Vacate on May 15, 2015, on the basis that it

                                         9
lacked the authority to rule on the Motion to Vacate as a Notice of Appeal was
already filed. (Id. at 619b.) This appeal followed.14, 15


       14
           “This Court’s scope of review is to determine whether the trial court abused its
discretion or committed an error of law or whether the findings of fact are supported by
competent evidence.” Appeal of Nordhoy, 547 A.2d 867, 868 (Pa. Cmwlth. 1988). To the
extent Father’s appeal raises jurisdictional questions or other questions of law, our scope of
review is plenary. Sakach v. City of Pittsburgh, 687 A.2d 34, 36 (Pa. Cmwlth. 1996).
        15
           This case was transferred to this Court by the Superior Court on June 29, 2015. Since
then, this Court addressed a series of applications from both School District and Father. On
November 18, 2015, the Court granted School District’s Application to Amend the caption of the
case and clarified that Son was not an appellant in the proceeding, as follows:

       It appearing that [Son] did not appeal from the trial court’s order of April 13,
       2015, this order confirms that [Son] is not an appellant in these proceedings. To
       the extent that a non-lawyer, [Father], may be attempting to represent [Son]
       and/or his interests in this proceeding, such arguments will not be considered by
       the Court. See McCain v. Curione, 527 A.2d 591 (Pa. Cmwlth. 1987).

(Order, November 18, 2015).
        The Court also addressed School District’s Application to Quash. Therein, School
District alleged that Father withdrew his case during trial, which constitutes a voluntary nonsuit
pursuant to Rule 230 of the Pennsylvania Rules of Civil Procedure, Pa. R.C.P. No. 230.
According to School District, the only means to remove a voluntary nonsuit is through a post-
trial motion filed within 10 days of notice of the nonsuit. (Application to Quash ¶ 8 (citing Rule
227.1 of the Pennsylvania Rules of Civil Procedure, Pa. R.C.P. No. 227.1.)) School District
argued that absent timely pre-trial motions seeking removal of the nonsuit, Father may initiate a
second action, but cannot appeal the April 13 Orders. (Application to Quash ¶¶ 14-15.) By Per
Curiam Memorandum and Order, this Court denied the Application to Quash, construing
Father’s withdrawal as a discontinuance, striking of which does not require post-trial motions,
instead of a voluntary non-suit, which requires post-trial motions. According to the Court:

       Where, as here, an action is disposed of prior to trial, post-trial motions need not
       be filed. See Bostick v. Schall’s Brakes and Repairs, Inc., 725 A.2d 1232 (Pa.
       Super.), petition for allowance of appeal denied, 743 A.2d 912 (Pa. 1999) (court
       did not deem it necessary to file post-trial motion to remove a nonsuit for failure
       to appear at trial when no trial had ever commenced).

(Memorandum and Order, December 21, 2015.)

                                               10
III.   FATHER’S APPEAL
       A.    Jurisdiction
       On appeal to this Court, Father first argues that the trial court judge lacked
jurisdiction to rule on the case because the case was previously assigned to a
different judge. Father contends that, in a previous hearing on March 13, 2015, a
different judge (Judge Fritsch) had stated that he was assigned to the case, and
subsequently Judge Fritsch had ruled on School District’s Motion for Summary
Judgment and Motion for Reconsideration. Father does not understand why Judge
McMaster was later assigned to his case and argues that “it appears that [School
District] and [its] attorneys used their political influence to obtain administrative
orders from Judge McMaster because he was not the designated trial judge and no
action in conformity with due process of law was taken to remove Judge Fritsch.”
(Father’s Br. at 15-16.)
       The trial court explained how the case became assigned to him in the
Opinion pursuant to Rule 1925(a) of the Pennsylvania Rules of Appellate
Procedure as follows:

       Following the decision of Judge Fritsch regarding School District’s
       Motion for Summary Judgment, this case was put on the trial list for
       the period from April 6, 2015 to April 17, 2015. There were only two
       judges who were assigned to hear the cases on the civil trial list for
       this period: the undersigned and Judge Mellon. Judge Mellon was
       unable to preside over this trial because he had a conflict of interest.
       Judge Mellon previously served on the Council Rock School Board.
       Therefore, the undersigned was the only judge available to hear this
       case and the case was so assigned.

             Father seems to believe that Judge Fritsch should have presided
       over this trial because Judge Fritsch had heard the oral arguments for
       the Motion for Summary Judgment. However, the trial court does not
       employ that system. Instead, the Court Administrator and President

                                         11
      Judge schedule one to two judges for each civil trial period to hear the
      cases scheduled for those two weeks. Here, the undersigned was one
      of the judges assigned, so he was able to preside over the trial.


(Op. at 9-10.)
      The procedure described above is consistent with Rule 249 of the
Pennsylvania Rules of Civil Procedure, which provides:

      (a) Except where the court is required to act en banc, a judge may
      perform any function of the court, including the entry of interlocutory
      or ex parte orders and other matters in the nature thereof.
      (b) A judge may perform a function of the court, other than trying an
      action, at any time and at any place within the judicial district.
      (c) Each court may regulate the assignment of business among its
      judges.


Pa. R.C.P. No. 249. Pursuant to Rule 249, each court may regulate the assignment
of judges and each judge may perform any function of the court. Id. There is no
requirement that judges who enter preliminary orders or who hear oral argument
on motions for summary judgment preside over a trial on the same case. Thus, we
see no error in Father’s trial being assigned to Judge McMaster.


      B.     Overruling Previous Orders
      Father next argues that the trial court erred, abused its discretion, and
violated Father’s due process rights by effectively overturning previous orders
entered by different judges in the case. Father contends that by dismissing the case
after a previous judge defined the issues for trial by denying summary judgment on
the two claims, the trial court violated the coordinate jurisdiction rule and



                                        12
effectively   granted    School    District’s   previously   denied    Motion     for
Reconsideration.
      Father’s argument appears to rest on an incorrect understanding of the
litigation process and the coordinate jurisdiction rule. The coordinate jurisdiction
rule is part of a larger body of rules that “embody the concept that a court involved
in the later phases of a litigated matter should not reopen questions decided by
another judge of that same court or by a higher court in the earlier phases of the
matter.” Com. v. Starr, 664 A.2d 1326, 1331 (Pa. 1995). However, the rule does
not apply to situations where the “motions [ruled upon] differ in kind, as
preliminary objections differ from motions for judgment on the pleadings, which
differ from motions for summary judgment. . .” Goldey v. Trustees of Univ. of
Pennsylvania, 675 A.2d 264, 267 (Pa. 1996).
      Here, the trial court did not rule on any motions that addressed the same
question, nor did it rule on motions that were the same in kind, as the motions
ruled upon by a previous judge. In fact, the trial court never ruled on any motions
at issue in this appeal. The trial court dismissed all the claims raised by Son for
failure to prosecute, but Son is not a party to this appeal. Further, the trial court
denied Father’s Motion for Continuance and Sanctions Motion, but neither motion
is similar in kind to, nor addresses any of the questions at issue in previous orders
entered in this case by other judges. Instead, as will be discussed further below,
Father voluntarily discontinued his claims and the trial court accepted the
discontinuance. Because the trial court did not overturn previous orders entered by
judges of coordinate jurisdiction, we discern no error, abuse of discretion, or
violation of Father’s rights.



                                         13
      C.     Voluntary Withdrawal
      Father next argues that the trial court erred in “grant[ing] . . . a motion to
withdraw his case because [he] made no such motion.” (Father’s Br. at 18.) This
issue should have been raised to the trial court in a petition to strike the
discontinuance. See Rule 229(c) of the Pennsylvania Rules of Civil Procedure, Pa.
R.C.P. No. 229(c) (“The court, upon petition and after notice, may strike off a
discontinuance in order to protect the rights of any party from unreasonable
inconvenience, vexation, harassment, expense, or prejudice”); Hopewell v.
Hendrie, 562 A.2d 899, 900 (Pa. Super. 1989) (stating that while petition to vacate
a discontinuance “has most frequently been applied in cases where the plaintiff has
actually intended to discontinue a lawsuit but the defendant objects, it equally will
operate to protect a plaintiff who demonstrates a need for relief from a
discontinuance it has obtained” (citation omitted)).
      Father filed a Motion to Vacate on May 11, 2015, arguing that Judge
McMaster lacked jurisdiction to hear the case. (S.R.R. at 609b-14b.) Father did
not argue therein that the withdrawal was not voluntary or that it was entered by
mistake.   Because Father never properly raised to the trial court this issue
regarding the withdrawal, and thus, the trial court could not address it, this issue is
not properly before us. Kuziak v. Borough of Danville, 125 A.3d 470, 478-79 (Pa.
Cmwlth. 2015) (citing Rule 302(a) of the Pennsylvania Rules of Appellate
Procedure, Pa. R.A.P. 302(a) (“Issues not raised in the lower court are waived and
cannot be raised for the first time on appeal”)).
      Even if this issue was preserved for our review, we would affirm the trial
court. While Father is correct that he never formally moved to withdraw his case
through filing a written motion, Father voluntarily withdrew his case. According


                                          14
to the transcript of the April 13, 2015 trial, the trial court was exceedingly patient
with Father, let Father produce documents that appeared to not have been served
upon School District, and warned Father numerous times that he should not
interrupt the court. (S.R.R. at 703b-05b.) Following a stern warning from the trial
court to not interrupt the proceeding, Father said:        “Then I’m just going to
withdraw the case, Your Honor.” (Id. at 705b.) The trial court confirmed that
Father wanted to withdraw the case and marked the case withdrawn by plaintiff.
(Id.)
        Pursuant to Rule 229(a) of the Pennsylvania Rules of Civil Procedure, “[a]
discontinuance shall be the exclusive method of voluntary termination of an action,
in whole or in part, by the plaintiff before commencement of the trial.” Pa. R.C.P.
No. 229(a). Requests for discontinuances may be written or oral. Hileman v.
Morelli, 605 A.2d 377, 381 (Pa. Super. 1992) (concluding that “the fact that
plaintiffs did not file a written petition for discontinuance does not bar the court
from granting plaintiffs’ oral motion for discontinuance”). While a court must
technically give leave for a plaintiff to discontinue a case, “it is the universal
practice in Pennsylvania to assume such leave in the first instance.” Fancsali ex
rel. Fancsali v. Univ. Health Ctr. of Pittsburgh, 761 A.2d 1159, 1161 (Pa. 2000)
(quoting Consol. Nat. Bank v. McManus, 66 A. 250, 250 (Pa. 1907)). Here, Father
orally discontinued his case prior to the commencement of trial, and we see no
error in the trial court dismissing the action pursuant to Father’s request.


        D.    Sanctions
        Finally, Father argues that counsel for School District “should be sanctioned
for their gross litigation misbehavior,” including “employing a[n] intentional


                                          15
strategy to coerce [Father and Son] into withdrawing their case by raising threats of
a bogus lawsuit for fees,” withholding documents in order to cover-up violations of
the law, and misrepresenting the record. (Father’s Br. at 3, 22-27.)
      School District argues that Father’s request for sanctions is waived as Father
never moved for sanctions in the trial court. The trial court stated in its Rule
1925(a) Opinion that:

      First and foremost, there was no motion for sanctions brought against
      School District or its attorneys alleging any of these things, so this
      issue was not properly before us nor is it properly before the Superior
      Court. Further, we have seen no proof of any of these allegations.
      Therefore, Father must fail on this complaint.


(Op. at 12-13.)
      Upon review, we disagree that Father did not move for sanctions and that the
issue is waived. Father specifically moved for sanctions in his Sanctions Motion
where he alleged that School District ignored court orders, intentionally withheld
critical documents, misrepresented facts to the trial court, and coerced plaintiffs
into withdrawing the case. (R.R. at 242a-44a.) The Sanctions Motion asked the
trial court to enter a default judgment against School District as a sanction for its
behavior and to schedule a hearing on damages. Id. In fact, the trial court stated at
trial that the Motion presented by Father is “the equivalent of a motion for
sanctions,” (S.R.R. at 685b), and subsequently denied the Motion for Sanctions
based on a determination that all the documents requested by Father were either




                                         16
provided to Father in the previous administrative proceeding or that the documents
requested did not exist.16
       While we conclude that Father did not waive this issue based on a failure to
raise it below, we cannot entertain an appeal of the trial court’s decision to orally
deny the Motion for Sanctions because, as determined above, Father voluntarily
discontinued the case. “The general effect of a discontinuance is to terminate the
action without an adjudication of the merits and to place the plaintiff in the same
position as if the action had never been instituted.” Motley Crew, LLC v. Bonner
Chevrolet Co., 93 A.3d 474, 476 (Pa. Super. 2014). Because a discontinuance of a
case constitutes a final resolution of all issues, the question of whether the trial
court erred by denying the Sanctions Motion is moot.17


       16
           The trial court’s error in this regard is completely understandable. Father did not order
a transcript prior to the trial court issuing its Rule 1925(b) Opinion. As the trial court explained:

       The lack of [a] transcript precludes any meaningful reflection upon the evidence
       and the facts that support our conclusions. Instead, we are forced to recall what
       happened from our personal notes and memory, which is simply insufficient.

(Op. at 9.)
        17
           Even if the issue was not moot, we observe no abuse of discretion in the trial court’s
decision to deny the Sanctions Motion. Father’s requests for sanctions focuses largely on an
allegation that School District violated the trial court’s Discovery Order of November 20, 2014.
(R.R. at 242a.)

       Orders regarding discovery matters are subject to the discretion of the trial court.
       In general, the imposition of sanctions for a party’s failure to comply with a trial
       court’s discovery orders is left to the discretion of the trial court as are the
       sanctions themselves.

Hill v. Kilgallen, 108 A.3d 934, 941 (Pa. Cmwlth. 2015) (citations omitted) (emphasis added).
At the hearing, Father argued that School District was withholding critical documents and lied
about what documents were provided. (S.R.R. at 665b-71b.) However, Father presented no
                                                                                   (Continued…)
                                                17
IV.    CONCLUSION
       Discerning no error of law or abuse of discretion, we affirm the trial court’s
Orders.




                                                ________________________________
                                                RENÉE COHN JUBELIRER, Judge




evidence detailing the alleged unethical behavior or a discovery violation. Accordingly, the trial
court did not abuse its discretion by denying the Sanctions Motion.

                                               18
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas Bolick and Thomas Bolick, III :
                                      :
                 v.                   :   No. 1425 C.D. 2015
                                      :
Council Rock School District, Council :
Rock School Board, Mark J. Klein,     :
Joseph DeMaio and Derek Wright        :
                                      :
Appeal of: Thomas Bolick              :


                                 ORDER


     NOW, July 8, 2016, the April 13, 2015 Orders of the Court of Common
Pleas of Bucks County entered in the above-captioned matter are hereby
AFFIRMED.




                                      ________________________________
                                      RENÉE COHN JUBELIRER, Judge